Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on October 15, 2021.
Claims 1-24 are pending in the application.

Response to Arguments/Remarks
Specification
The specification was objected to as failing to provide proper antecedent basis for the claimed subject matter.  Applicant has amended the claims to remove the terms the “topology information” and “distributed storage environment.” Accordingly, the objection has been withdrawn.

Claim Rejections - 35 USC § 112
Claims 3, 6, 11, 14-16, 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  Applicant’s amendments to claims have addressed the prior rejections.  However, the amendment has necessitated new grounds of rejections.  

Claim Rejections - 35 USC § 103
Claims 1, 5-6, 8-9, 13-14, 16-17, 21-22, and 24 were rejected under 35 U.S.C. 103 as being unpatentable over Rastogi et al. US Patent Publication No. 2019/0123970 (“Rastogi”) in view of Joshi et al. US Patent Publication No. 2019/0190803 (“Joshi”) and Harada US Patent Publication No. 2012/0317072 (“Harada”).
Applicant argued that Rastogi fails to teach the concept of extracting IP address metadata from an IP packet.  Applicant argued that Rastogi teaches an approach that intentionally does not perform an 
The examiner respectfully disagrees with Applicant’s assessment of Rastogi.  Rastogi describes the difficulty of monitoring using traditional tools that rely on inspect IP addresses of packets.  Rastogi, describes in various passages, using other tools, to inspect the IP address of packets.  For instance, Rastogi, on paragraph [0043], describes a service engine that obtains information by inspecting a packet’s source IP field and use stored mapping information to identify a source container generating the packet.   Rastogi, on paragraph [0049], further describes the service engine collecting traffic information (e.g. source microservice, destination microservice, IP address) by inspecting the packet.  Paragraph [0054] describes traffic information collected by service engines and reporting traffic metrics with keys of source IP address and destination IP address. Therefore, Rastogi describes inspecting IP addresses of packets and does not teach away from inspecting IP addresses.

	Applicant argued that the cited references fails to disclose “reconstructing a request and a response to the request based at least in part upon the metadata and the multiple data packets, wherein the metadata is extracted from the multiple data packets and comprises an IP address that is used to reconstruct the request and the response...”
The examiner respectfully disagrees as Harada, previously relied upon to teach reconstructing a request and a response, discloses reading the IP address from an IP header of packets and using the IP addresses to reconstruct messages (see para. [0137] TCP/UDP session reconstruction unit 131 reads the source port number when a server address is contained as the transmission address in the IP header of a packet, or the destination port number when a server address is contained as the destination address in the IP header of a packet.  para. [0139] packets are sorted based on a pair IP addresses in each packet. para. [0141] reconstructs messages from the data portions of the packets.  para. [0142] fig. 13… example of reconstruction of a message. analysis of a message on the session 71, where the message has an identifier constituted by the source IP address "10.25.210.10," the destination IP address "10.25.214.105,”  para. 
The examiner also notes Fu et al. US Patent Publication No. 2003/0217162, which was discovered in an updated search and also describes using IP addresses of packets to reconstruct a request and a response (para. [0052] request-response reconstructor module 302 reconstructs all TCP connections and extracts HTTP transactions (e.g., a request with the corresponding response) from the payload of the reconstructed TCP connections.  request-response reconstructor module 302 rebuilds the TCP connections from the Network Trace 301A using the client IP addresses, client port numbers and the request (response) TCP sequence number).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, there is insufficient antecedent basis for “wherein querying the set of time series data.”  Claim 11 recites “querying the time series data” but not a set of time series of data.   Claim 14 should be amended to remove “set of” to recite “querying the time series data.” (see claim 6’s amendment)
Claims 15, 22-23 are rejected under a similar rationale as claim 6.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-6, 8-9, 11, 13-14, 16-17, 19, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi et al. US Patent Publication No. 2019/0123970 (“Rastogi”) in view of Joshi et al. US Patent Publication No. 2019/0190803 (“Joshi”) and Harada US Patent Publication No. 2012/0317072 (“Harada”).

Regarding claim 1, Rastogi teaches a method, comprising:
performing network-centric monitoring on network traffic for determining a topology map for  multiple services distributed across a cloud environment at least by collecting, at a monitoring service instance, metadata and multiple data packets communicated among the multiple services (para. [0027] container-based cloud computing platform. para. [0043] inspect packet’s source IP field, track flow data.  para. [0049] traffic information. para. [0054] traffic information collected by the service engines sent to the metrics manager);
determining a network flow of the network traffic among the multiple services at least by: 
identifying, from the multiple services, a first service for a request and a second service for a response for the network flow at least by processing time series data (para. [0049] traffic information, source microservice, destination microservice, transmission information associated with the response.  para. [0055] traffic information, e.g. data about the packet or flow, is collected.  para. [0066] network traffic such as HTTP requests.  para. [0067] second set of traffic data is examined); and
with the network flow determined for the network traffic among the multiple services, generating the topology map based at least in part upon the network flow of the network traffic between the first and the second services (para. [0062] microservice map depicts microservices on the network and the traffic between them within the specified time window.  para. [0064] map 700 provides network traffic topology between microservices.  para. [0077] source microservice ID, destination microservice ID).

Rastogi does not expressly teach reconstructing a request and a response to the request based at least in part upon the metadata and the multiple data packets, wherein the metadata is extracted from multiple data packets and comprises an IP address that is used to reconstruct the request and the response.
Rastogi teaches identifying, from the multiple services, a first service for a request and a second service for a response for the network flow.  Rastogi does not expressly teach after the request and the response have been reconstructed, identifying, from the multiple services, a first service for the request and a second service for the response for the network flow at least by processing time series data generated from at least the request and the response.
Joshi teaches performing monitoring for multiple services of an application distributed across a cloud environment (para. [0029] cloud data center.  para. [0032] application software is implemented with different application components… application components communicate with one another via respective application program interfaces, such as representational state transfer (REST) interfaces, for instance, in a microservices architecture.  para. [0081] monitor network traffic.  para. [0082] metrics or events from the agents.  para. [0091] tcpdump).  Rastogi and Joshi are in a similar field of endeavor of monitoring network traffic of microservices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rastogi with Joshi’s disclosure of implementing and monitoring services of an application.  One of ordinary skill in the art would have been motivated to do so because Rastogi describes monitoring microservices and inspecting the microservice map to determine network policies.  It would have been beneficial to enabled monitoring of different types of applications including a distributed application for similarly determining appropriate policies. 
Harada teaches:
	collecting metadata and multiple data packets communicated among multiple services, the metadata and the multiple data packets collected by a monitoring instance external to the multiple services (para. [0082] time of occurrence, process types, directions… stored as protocol-log record items.  
	reconstructing a request and a response to the request based at least in part upon the metadata and the multiple data packets (para. [0128] sorts packets into sessions to which the packets belong.  para. [0133] packets having identical identifiers belong to an identical session. [0141] message reconstruction unit 12 reconstructs messages from the data portions of the packets, arranges the extracted data portions in certain order. para. [0147] unit 132 brings a request message into correspondence with a response message.  para. [0154] HTTP request message reconstructed, HTTP response reconstructed), wherein the metadata is extracted from multiple data packets and comprises an IP address that is used to reconstruct the request and the response (para. [0137] TCP/UDP session reconstruction unit 131 reads the source port number when a server address is contained as the transmission address in the IP header of a packet, or the destination port number when a server address is contained as the destination address in the IP header of a packet.  para. [0139] packets are sorted based on a pair IP addresses in each packet. para. [0141] reconstructs messages from the data portions of the packets.  para. [0142] fig. 13… example of reconstruction of a message. analysis of a message on the session 71, where the message has an identifier constituted by the source IP address “10.25.210.10,” the destination IP address “10.25.214.105”);
after the request and the response have been reconstructed, identifying, from the multiple services, a first “server” for the request and a second “server” for the response for the network flow at least by processing time series data generated from at least the request and the response (fig. 15, para. [0154] result of analysis. “00.00.00:100,” message 81a is the HTTP request message reconstructed, “00.00.00:290,” message 81b is the HTTP response message reconstructed.  fig. 20-21, para. [0185] protocol log.  fig. 21; para. [0188] analyzes message set 201… produces a processing sequence.  para. [0189] web server 31 requests the application server 32 to execute an Mbalance method, application server 32 requests the DB server.  response messages transmitted).
Rastogi teaches identifying a service for a request and a service for the response.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding claim 9, Rastogi teaches a system, comprising:
a processor;
a memory for holding programmable code storing thereupon a set of instructions, which when executed by the processor, causes the processor to perform a set of acts, the set of acts comprising:
performing network-centric monitoring on network traffic for determining topology map for multiple services distributed across a cloud environment at least by collecting, at a monitoring service instance, metadata and multiple data packets communicated among the multiple services (para. [0027] container-based cloud computing platform. para. [0043] inspect packet’s source IP field, track flow data.  para. [0049] traffic information. para. [0054] traffic information collected by the service engines sent to the metrics manager);
determining a network flow of the network traffic among the multiple services at least by: 
identifying, from the multiple services, a first service for a request and a second service for a response for the network flow at least by processing time series data (para. [0049] traffic information, source microservice, destination microservice, transmission information associated with the response.  para. [0055] traffic information, e.g. data about the packet or flow, is collected.  para. [0066] network traffic such as HTTP requests.  para. [0067] second set of traffic data is examined); and
with the network flow determined for the network traffic among the multiple services, generating the topology map based at least in part upon the network flow of the network traffic between the first and the second services (para. [0062] microservice map depicts microservices on the network and the traffic 
Rastogi teaches multiple services (microservices) but not expressly services of an application.  
Rastogi does not expressly teach reconstructing a request and a response to the request based at least in part upon the metadata and the multiple data packets, wherein the metadata is extracted from multiple data packets and comprises an IP address that is used to reconstruct the request and the response.  
Rastogi teaches identifying, from the multiple services, a first service for a request and a second service for a response for the network flow.  Rastogi does not expressly teach after the request and the response have been reconstructed, identifying, from the multiple services, a first service for the request and a second service for the response for the network flow at least by processing time series data generated from at least the request and the response.
Joshi teaches performing monitoring for multiple services of an application distributed across a cloud environment (para. [0029] cloud data center.  para. [0032] application software is implemented with different application components… application components communicate with one another via respective application program interfaces, such as representational state transfer (REST) interfaces, for instance, in a microservices architecture.  para. [0081] monitor network traffic.  para. [0082] metrics or events from the agents.  para. [0091] tcpdump).  Rastogi and Joshi are in a similar field of endeavor of monitoring network traffic of microservices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rastogi with Joshi’s disclosure of implementing and monitoring services of an application.  One of ordinary skill in the art would have been motivated to do so because Rastogi describes monitoring microservices and inspecting the microservice map to determine network policies.  It would have been beneficial to enabled monitoring of different types of applications including a distributed application for similarly determining appropriate policies. 
Harada teaches:
	collecting metadata and multiple data packets communicated among multiple services, the metadata and the multiple data packets collected by a monitoring instance external to the multiple 
	reconstructing a request and a response to the request based at least in part upon the metadata and the multiple data packets (para. [0128] sorts packets into sessions to which the packets belong.  para. [0133] packets having identical identifiers belong to an identical session. [0141] message reconstruction unit 12 reconstructs messages from the data portions of the packets, arranges the extracted data portions in certain order. para. [0147] unit 132 brings a request message into correspondence with a response message. para. [0154] HTTP request message reconstructed, HTTP response reconstructed), wherein the metadata is extracted from multiple data packets and comprises an IP address that is used to reconstruct the request and the response (para. [0137] TCP/UDP session reconstruction unit 131 reads the source port number when a server address is contained as the transmission address in the IP header of a packet, or the destination port number when a server address is contained as the destination address in the IP header of a packet.  para. [0139] packets are sorted based on a pair IP addresses in each packet. para. [0141] reconstructs messages from the data portions of the packets.  para. [0142] fig. 13… example of reconstruction of a message. analysis of a message on the session 71, where the message has an identifier constituted by the source IP address “10.25.210.10,” the destination IP address “10.25.214.105”); and
after the request and the response have been reconstructed, identifying, from the multiple services, a first “server” for the request and a second “server” for the response for the network flow at least by processing time series data generated from at least the request and the response (fig. 15, para. [0154] result of analysis. “00.00.00:100,” message 81a is the HTTP request message reconstructed, “00.00.00:290,” message 81b is the HTTP response message reconstructed.  fig. 20-21, para. [0185] protocol log.  fig. 21; para. [0188] analyzes message set 201… produces a processing sequence.  para. [0189] web server 31 requests the application server 32 to execute an Mbalance method, application server 32 requests the DB server.  response messages transmitted).


Regarding claim 17, Rastogi teaches a computer program product embodied on a non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor, executes a set of acts, the set of acts comprising, comprising:
performing network-centric monitoring on network traffic for determining topology map for multiple services distributed across a cloud environment at least by collecting, at a monitoring service instance, metadata and multiple data packets communicated among the multiple services (para. [0027] container-based cloud computing platform. para. [0043] inspect packet’s source IP field, track flow data.  para. [0049] traffic information. para. [0054] traffic information collected by the service engines sent to the metrics manager);
determining a network flow of the network traffic among the multiple services at least by: 
identifying, from the multiple services, a first service for a request and a second service for a response for the network flow at least by processing time series data (para. [0049] traffic information, source microservice, destination microservice, transmission information associated with the response.  para. [0055] traffic information, e.g. data about the packet or flow, is collected.  para. [0066] network traffic such as HTTP requests.  para. [0067] second set of traffic data is examined); and
with the network flow determined for the network traffic among the multiple services, generating the topology map based at least in part upon the network flow of the network traffic between the first and 
Rastogi teaches multiple services (microservices) but not expressly services of an application.
Rastogi does not expressly teach reconstructing a request and a response to the request based at least in part upon the metadata and the multiple data packets, wherein the metadata is extracted from multiple data packets and comprises an IP address that is used to reconstruct the request and the response.
Rastogi teaches identifying, from the multiple services, a first service for a request and a second service for a response for the network flow.  Rastogi does not expressly teach after the request and the response have been reconstructed, identifying, from the multiple services, a first service for the request and a second service for the response for the network flow at least by processing time series data generated from at least the request and the response.
Joshi teaches performing network-centric monitoring for multiple services of an application distributed across a cloud environment (para. [0029] cloud data center.  para. [0032] application software is implemented with different application components… application components communicate with one another via respective application program interfaces, such as representational state transfer (REST) interfaces, for instance, in a microservices architecture.  Para. [0081] monitor network traffic.  para. [0082] metrics or events from the agents.  para. [0091] tcpdump).  Rastogi and Joshi are in a similar field of endeavor of monitoring network traffic of microservices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rastogi with Joshi’s disclosure of implementing and monitoring services of an application.  One of ordinary skill in the art would have been motivated to do so because Rastogi describes monitoring microservices and inspecting the microservice map to determine network policies.  It would have been beneficial to enabled monitoring of different types of applications including a distributed application for similarly determining appropriate policies. 
Harada teaches:

	reconstructing a request and a response to the request based at least in part upon the metadata and the multiple data packets (para. [0128] sorts packets into sessions to which the packets belong.  para. [0133] packets having identical identifiers belong to an identical session. [0141] message reconstruction unit 12 reconstructs messages from the data portions of the packets, arranges the extracted data portions in certain order, para. [0147] unit 132 brings a request message into correspondence with a response message. para. [0154] HTTP request message reconstructed, HTTP response reconstructed), wherein the metadata is extracted from multiple data packets and comprises an IP address that is used to reconstruct the request and the response (para. [0137] TCP/UDP session reconstruction unit 131 reads the source port number when a server address is contained as the transmission address in the IP header of a packet, or the destination port number when a server address is contained as the destination address in the IP header of a packet.  para. [0139] packets are sorted based on a pair IP addresses in each packet. para. [0141] reconstructs messages from the data portions of the packets.  para. [0142] fig. 13… example of reconstruction of a message. analysis of a message on the session 71, where the message has an identifier constituted by the source IP address “10.25.210.10,” the destination IP address “10.25.214.105”);
after the request and the response have been reconstructed, identifying, from the multiple services, a first “server” for the request and a second “server” for the response for the network flow at least by processing time series data generated from at least the request and the response (fig. 15, para. [0154] result of analysis. “00.00.00:100,” message 81a is the HTTP request message reconstructed, “00.00.00:290,” message 81b is the HTTP response message reconstructed.  fig. 20-21, para. [0185] protocol log.  fig. 21; para. [0188] analyzes message set 201… produces a processing sequence.  para. 
Rastogi teaches identifying a service for a request and a service for the response.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rastogi with Harada’s disclosure of reconstructing a request and a response based upon the metadata and the data packets and for the identifying of the services disclosed by Rastogi to be based on processing time series data.  One of ordinary skill in the art would have been motivated to do so because Rastogi discloses providing a microservice map based on time windows.  Harada would have enabled providing maps for particular transactions by reconstructing messages and provided additional filtering of information to present a map, which may be useful for assessing the network.  

Regarding claim 3, Rastogi in view of Joshi and Harada teach the method of claim 1, wherein generating the topology map comprises: generating the topology map at least by querying the time series data to identify a subset of the time series data corresponding to a time window (Rastogi: para. [0064] microservice map 700 is created in response to a user request… specified time window.  para. [0065] nodes that exchanged traffic during this time window and that are reachable… are shown). 

Regarding claim 5 Rastogi does not expressly teach the method of claim 1, wherein determining the network flow of the network traffic further comprises reconstructing a payload pertaining to the request and a header for the request, or detecting an application layer protocol for the network flow of the multiple data packets with a stateful processing.
Harada teaches reconstructing a payload pertaining to the request and a header for the request (para. [0154] HTTP request message reconstructed. para. [0141] reconstruct the message by connecting the plurality of data portions. para. [0142] fig. 13… example of reconstruction of a message.  para. [0144] determines a portion… to be a header portion, data portion.  acquires requested URL.  para. [0146] header of the HTTP request).


Regarding claim 6, Rastogi in view of Joshi and Harada teach the method of claim 3, wherein querying the time series data further comprises: filtering the subset of the time series data based at least in part on a filter parameter (Rastogi: para. [0064] microservice map 700 is created in response to a user request… specified time window).  Rastogi does not expressly teach wherein the time series data merges a performance metric of the cloud environment, the metadata, and data in the multiple data packets, based at least in part upon stateful processing.
Harada teaches generating a set of time series data, wherein the set of time series data merges a performance metric of environment, the metadata, and data in the multiple data packets, based at least in part upon stateful processing (para. [0128] sorts packets into sessions to which the packets belong.  para. [0133] packets having identical identifiers belong to an identical session. para. [0159] protocol log… time of reception, name of protocol, direction, object name, response time… indicated for each message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rastogi with Harada’s disclosure of generating the set of time series data.  One of ordinary skill in the art would have been motivated to do so because Harada would have assisted in network analysis by enabling tracking and providing maps for particular transactions by reconstructing messages.  Harada would have provided additional filtering of information to present a map that may be useful for assessing the network.



Regarding claims 11, 13, 14, and 16, the claims are system claims corresponding to claims 3, 5, 6, and 8, and comprising similar subject matter. Therefore, claims 13, 14, and 16 are rejected for similar reasons as claims 5, 6, and 8.

Regarding claims 19, 21, 22, and 24, the claims are product claims corresponding to claims 3, 5, 6, and 8, and comprising similar subject matter. Therefore, claims 21, 22, and 24 are rejected for similar reasons as claims 5, 6, and 8.

  Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi in view of Joshi, Harada, and Foley et al. US Patent Publication No. 2017/0024408 (“Foley”).

Regarding claim 2, Rastogi in view of Joshi and Harada teach the method of claim 1, wherein the multiple data packets and metadata are collected using the monitoring service instance, the monitoring service instance deployed external to a kernel of at least one compute instance on which at least one of the multiple services execute and collects multiple data packets and the metadata (Rastogi: fig. 3; para. [0043] service engines collect traffic data.  para. [0048] service engine can inspect a packet's source IP field.  service engines will collect traffic data and send metrics to the metrics manager.  para. [0049] data about the packet… is collected by the service engine by inspecting the packet).  Rastogi does not teach the monitoring service instance comprising an instance of a lightweight service.


Regarding claim 10, Rastogi in view of Joshi and Harada teach the system of claim 9, wherein the multiple data packets and metadata are collected using the monitoring service instance, the monitoring service instance deployed external to a kernel of at least one compute instance on which at least one of the multiple services execute and the monitoring service instance collects multiple data packets and the metadata (Rastogi: fig. 3; para. [0043] service engines collect traffic data.  para. [0048] service engine can inspect a packet's source IP field.  service engines will collect traffic data and send metrics to the metrics manager.  para. [0049] data about the packet… is collected by the service engine by inspecting the packet).  Rastogi does not teach the monitoring service instance comprising an instance of a lightweight service.
Foley discloses a monitoring service instance comprising an instance of a lightweight agent that collects a plurality of data packets (para. [0077] lightweight software agent, monitor file system-related traffic.  monitor any network traffic.  given software agent can act as a collector on remote network segments).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rastogi with Foley’s disclosure of a lightweight service that collects data packets.  One of ordinary skill in the art would have been motivated to do so because Foley’s use of lightweight agent would have had minimal performance impact and/or changes to operating environments of hosting the agents (para. [0084]). 

Regarding claim 18, the claim is a product claim corresponding to claim 10 and comprising similar subject matter. Therefore, claim 18 is rejected for similar reasons as claim 10.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi in view of Joshi, Harada, and Agarwal et al.  US Patent Publication No. 2020/0250243 (“Agarwal”).

Regarding claim 4, Rastogi in view of Joshi and Harada teach the method of claim 1, wherein the topology map is generated further based at least in part upon an input, and the input comprises at least one of: a filter parameter identifying a first attribute by which the multiple services are to be filtered or a group by parameter identifying an additional attribute by which at least some of the multiple services are to be grouped (Rastogi :para. [0064] microservice map 700 is created in response to a user request… specified time window).  Rastogi does not teach wherein the network traffic corresponds to at least one node, and at least one node comprises a first node for the first service on a first network layer and a second node for the second service on a second network layer.
Agarwal teaches network traffic corresponding to at least one node comprising a first node for a first service on a first network layer and a second node for a second service on a second network layer (fig. 4.  see topology as circular node. para. [0042] topology 162 comprises layers 170, underlay layers… serving an overlay layer.  underlay layer 170… delivers packets from multiple overlay networks between hosts and may include physical switches and routers. overlay layer 170B includes circles displayed over layer 170 representing the VMs   para. [0043] layer 170E identifies virtual switches).
Rastogi and Agarwal comes from a similar field of collecting data from a network and providing a visual representation of the network.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rastogi with Agarwal’s network of virtual entities and display of the at least one node.  One of ordinary skill in the art would have been motivated to do so because Agarwal would have enabled determination of performances and relationships 

Regarding claim 12, Rastogi in view of Joshi and Harada teach the system of claim 9, wherein the topology map is generated further based at least in part upon an input, and the input comprises at least one of: a filter parameter identifying a first attribute by which the multiple services are to be filtered or a group by parameter identifying an additional attribute by which at least some of the multiple services are to be grouped (Rastogi :para. [0064] microservice map 700 is created in response to a user request… specified time window).  Rastogi does not teach wherein the network map corresponds to at least one node, and at least one node comprises a first node for the first service on a first network layer and a second node for the second service on a second network layer.
Agarwal teaches a network map corresponding to at least one node comprising a first node for a first service on a first network layer and a second node for a second service on a second network layer (fig. 4.  see topology as circular node. para. [0042] topology 162 comprises layers 170, underlay layers… serving an overlay layer.  underlay layer 170… delivers packets from multiple overlay networks between hosts and may include physical switches and routers. overlay layer 170B includes circles displayed over layer 170 representing the VMs   para. [0043] layer 170E identifies virtual switches).
Rastogi and Agarwal comes from a similar field of collecting data from a network and providing a visual representation of the network.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rastogi with Agarwal’s network of virtual entities and display of the at least one node.  One of ordinary skill in the art would have been motivated to do so because Agarwal would have enabled determination of performances and relationships among entities at different layers, which may assist in identifying anomalies or problems (para. [0039],[0045]).

.

  Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi in view of Joshi, Harada, and Chen et al. US Patent Publication No. 2017/0085447 (“Chen”).

Regarding claim 7, Rastogi discloses multiple services distributed across the cloud environment.  Rastogi does not teach the method of claim 3, wherein querying the time series data further comprises: grouping the subset of the time series data based at least in part on a set of group by parameter that identifies an additional attribute by which at least some of the multiple services distributed across cloud environment are to be grouped.
Chen teaches grouping a subset of time series data based at least in part on a set of group by parameter that identifies an additional attribute by which at least some of the multiple services distributed across cloud environment are to be grouped (para. [0256] cloud-based server instances to host and execute application code.  para. [0264] create server instances.  para. [0326] display aggregate information related to the resources represented by the selected map elements.  para. [0329] tags… used to group certain elements.  para. [0334] select a set of nodes corresponding to a set of server instances.  options which are relevant to the resources corresponding to the selected instances).
Rastogi and Chen similarly disclose generating topology maps based on collected data.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rastogi with Chen’s disclosure of grouping a subset of set of time series.  One of ordinary skill in the art would have been motivated to do so in order to have enabled easier searching/viewing of particular resources of interest.

Regarding claim 15, the claim is a system claim corresponding to claim 7 and comprising similar subject matter. Therefore, claim 5 is rejected for similar reasons as claim 7.

Regarding claim 23, the claim is a product claim corresponding to claim 7 and comprising similar subject matter. Therefore, claim 23 is rejected for similar reasons as claim 7.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	
Kwaba et al. US Patent Publication No. 2013/0246613 (fig. 7; para. [0103] stores the plurality of reconstructed messages in chronological order…. serves as time series data.  para. [0112] by referring to these messages, detect which message is transmitted to which server)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445